Green, J. (dissenting).
I must dissent for reasons stated by Justice Robert E. White at Special Term. I add only that on this record, considerations of cost and convenience cannot justify the transfer of 11 men, presumed innocent, to the Yates County Jail 60 miles away from their counsel, when some of the 156 convicted and sentenced inmates then incarcerated in the Monroe County Jail were not transferred (see Shapiro v Thompson, 394 US 618, 633; Cooper v Morin, 49 NY2d 69, 81-82). (Appeal from judgment of Supreme Court,' Monroe County, White, J. — art 78.) Present — Hancock, Jr., J. P., Callahan, Boomer, Green and Schnepp, JJ.